UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1456


PERCY LEE CLAY; DIANE CLAY,

                Plaintiffs - Appellants,

          v.

INTERNAL REVENUE    SERVICE,    Commissioner;    UN-NAMED   REVENUE
OFFICERS,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cv-00681-WO-PTS)


Submitted:   October 19, 2010                Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy Lee Clay and Diane Clay, Appellants Pro Se.       Teresa E.
McLaughlin, Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF
JUSTICE, Tax Division, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Percy    Lee   Clay    and   Diane     Clay   appeal   the     district

court’s    orders    dismissing,        for     lack     of     subject     matter

jurisdiction, their action challenging their federal income tax

liability,    as   well   as    their   motions    for   reconsideration       and

recusal.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Clay v. Internal Rev. Serv., No. 1:08-cv-00681-

WO-PTS (M.D.N.C. Aug. 19, 2009; Mar. 18, 2010).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials      before   the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2